On Application for Rehearing.
PER GURIAM.
Many of the facts suggest “unusual” and “irregular” as characterizing the making of the purported will.
Witnesses have testified that to the last moment the decedent denied that she had made a will.
She executed it, it is asserted, without having consulted an attorney, although there was an attorney in Winona, Ganada, whom she had consulted in other matters.
Furthermore, the purported will was evidently written in accordance with legal advice, or by a person having knowledge of law. - The lawyer, or well-informed person, was not found.
It was written on a typewriter. The testatrix, Mrs. Drysdale, did not know how to use a typewriter.
Within two short years, attorney and typewriter are not heard of at all who had the least knowledge of the will.
It was found in the office of a firm of attorneys ; they had never heard of this will.
The witnesses to the will, on hearing of the death of the testatrix, remembered very little of the will.
In the brief for rehearing, it is stated, in substance, that in view of the findings of Judges Ellis and King, and of the opinion rendered by this court before the last decision was rendered, there is error in the last opinion.
It is also stated that it was not thought that there was the least necessity to place the foreign executor on the stand as a witness, or to have him examined as a witness under commission.
The last-named judge, King, did not place the utmost reliance in the testimony of the witnesses to the will. He declined to probate the will and said:
“Considering, further, the length of time between the signing of the will and its being found at the suggestion of Carpenter, one of the executors and residuary legatee, and his wife, the principal legatee, neither of whom is an heir to the deceased, and during said time no evidence is produced to show where the will was, nor any .evidence produced to show how the will came to be in, or by whom placed in, the office of Harris & Lewis; considering, further, the acts and conduct of Carpenter, as disclosed in the record, and Ms failure to testify herein” (italics ours) — he refused to probate the will.
It is true that on appeal this decision was reversed, for reasons stated in our opinion at the time, and subsequently the case was set aside and remanded, in order to enable the parties to introduce other evidence.
After the case had been remanded to the district court, it was tried and other evidence heard. The decision in the last court was for proponent.
From this decision an appeal has been taken to this court.
1-Iere it has been considered, and the conclusion before expressed arrived at. The opinion of the lower court was reversed.
The foregoing speaks for itself; it shows conclusively that there was the best of reasons to place Carpenter on the witness, stand; for directly, it was stated, in the written opinion, supra, that he had failed to testify.
Furthermore, in the brief for a rehearing, it is said, in substance, that we overlooked the affidavits of two witnesses who had recanted all to which they swore, which reflected on the witnesses to the will.
How these witnesses were imposed upon, and how it was brought about, is not stated in the recanting affidavits.
We purposely did not heretofore refer to these affidavits. Now that they are pressed upon our attention, we will consider them, not as bearing upon the merits of the case. They will be considered only because they are pressed upon our attention in such a way *906and. with, such comments as render it proper and necessary that we should.
We will now state that, in addition, the brief for rehearing refers to the brother of Carpenter, the executor, who has been quite outspoken in regard to this executor, and to whose affidavit we refer later.
We consider all these in connection with the first affidavits only upon the question whether we should remand the case to have this testimony authenticated.
Since we notice part of these affidavits, in fairness, the two will have to be noticed. They are all ex parte, and receive no notice whatever save for the reasons before stated. On May 27, 1910, in answer to questions propounded to interrogatories entirely informal, because too late and not answered contradictorily, a witness at Stoney Creek, Canada (Albert Case Springstead) swore that he had known Carpenter for years, in whose employ had been the two witnesses to the will for 10 years — close friends and worked together ; that from his knowledge of the character of Jones, one of the witnesses to the will, and his observations of the working together of Jones and Carpenter, he had no hesitation in saying that Jones is a mere tool in the hands of Carpenter, not so much because he would intentionally do wrong as from the fact that he would blindly follow his instructions and be lead by him.
He swore, further, that be believed that Henry McGill, the other witness to the will, works together with said T. H. P. Carpenter in all his schemes, and would follow said Carpenter’s wishes without hesitation, and without any consideration for the propriety or impropriety of the transaction whenever said Carpenter’s interests were involved.
That he made the affidavit without ill will, and only firmly believing that in these expressions of opinion he was only voicing the sentiments of the general community.
On the 27th day of May, 1910, Frederick Felker, of the same place, in a separate affidavit, swore to substantially the same.
On the same day as the last day above stated, Charles William Franklin Carpenter, of the township of North Grinsby, in the county of Lincoln, brother of the legatee in question, made affidavit that he was, prior to the month of February, 1904, a member of the firm of C. P. Carpenter & Sons, composed of T. I-I. P. Carpenter, C. P. Carpenter, and C. W. F. Carpenter, and carried on the fruit and nursery business at the village of Winona, in the county of Wentworth, and that in that month he withdrew from the firm on account of difficulties with the above T. H. P. Carpenter.
That Alva E. Jones was employed for a number of years during his partnership, and has since been employed by T. H. P. Carpenter, and from his personal observation that he would follow T. H. P. Carpenter without hesitation.
That Harry McGill was employed for a number of years, while he was a member of the firm, and from his personal observation he would consider that he (McGill) would cooperate in any transaction said T. H. P. Carpenter would see fit to put through.
That he entertained no ill feeling against either of these two witnesses.
In the first affidavit, to which our attention is particularly called in the brief, Springstead, the affiant, swore, in substance, that he never intended to reflect upon Jones, of whom he knew nothing at all discreditable ; on the contrary, he refers to him favorably, and says that, as we understand, he was taken by surprise — how, is not explained.
He says not a word about McGill, and it follows retracts nothing as to the latter.
Felker swears that he also did not intend to reflect against these witnesses, naming both.
*908Carpenter, the brother, does not appear to have recanted or recalled anything.
We must say that this is not much of a vindication; certainly it is no vindication by Springstead in so far as McGill is concerned.
Altogether, these are extraordinary affidavits.
They are not of such character, from any point of view, as to inspire confidence.
How men can swear as they have sworn, and afterward change, is not easily explained.
Furthermore, under the laws of Canada, while a will may be typewritten, it must, none the less, be ■& complete will.
The purported will was presented to the district court, to be probated, on separate sheets.
The judge of the district court, King, rejected the demand for probating this asserted will, as the sheets were separate sheets— not fastened together; that was in the first appeal which came to this court, and was reversed by Justice Land as the organ. Subsequently this decision was recalled, and the case remanded.
He (King) in the decision he rendered held that it was an easy matter to change sheets or substitute others.
After the case had been remanded, other evidence was heard, of such a character as to occasion us to pause in presence of the fact that the sheets on which the purported will was written were loose sheets.
When the case was remanded for another trial, it was thought that the questions of fact in regard to which there was some doubt and which were mentioned would be explained, and all facts and circumstances would be made reasonably clear. It was mentioned in the opinion that Carpenter had not testified (quoting):
“The asserted failure of Carpenter to testify and to his personal acts and conduct.”
Before concluding, we will state six witnesses have testified that the signature is not genuine. There are many pages of testimony to about the same effect.
Again, in favor of proponent, witnesses have testified.
They did not identify a complete will; only the last page.
The evidence shows that in Canada a complete will must be presented for probate.
In the court here, on the face of the papers, there was not a complete will, only different pages, which witnesses failed to identify as forming part of the will; a presumption that does not commend itself under the facts and circumstances.
Wills are made to be probated and executed. They are not ordered to be probated and executed unless complete. Wills are not made in separate sections on different pages; not attached and identified with reasonable certainty as one document.
This case was remanded in order to enable the proponent to make sufficient proof.
The last sentence expresses the extent of our decision.
We are of opinion that, taking the evidence as a whole, there was not sufficient proof to probate the alleged will.
The onus of proof under the order of court was with proponent. See Succession of Drysdale, 124 La. 256, 50 South. 30.
This case has been before us a number of times. The issues have been considered again and again until they have become familiar subjects.
Litigation must come to an end.
The proponent has had ample opportunity to prove his case.
Application for rehearing refused.